242 S.W.3d 401 (2007)
STATE of Missouri, Respondent,
v.
Pearl A. WATTS, Appellant.
No. ED 88814.
Missouri Court of Appeals, Eastern District, Division One.
October 16, 2007.
Motion for Rehearing and/or Transfer Denied November 19, 2007.
Application for Transfer Denied January 22, 2008.
Gwenda R. Robinson, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Daniel N. McPherson, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before KATHIANNE KNAUP CRANE, P.J. and ROBERT G. DOWD, JR. and KENNETH M. ROMINES, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 19, 2007.

ORDER
PER CURIAM.
Pearl Watts ("Defendant") appeals from the judgment upon his convictions by a jury of the class B felony of domestic assault in the first degree, Section 565.072, RSMo 2000, armed criminal action, Section 571.015, RSMo 2000, the class 13 felony of burglary in the first degree, Section 569.160, RSMo 2000, the class B felony of kidnapping, Section 565.110, RSMo 2000, the class C felony of felonious restraint, Section 565.120, RSMo 2000, two counts of the class D felony of unlawful use of a weapon, Section 571.030.1(4), RSMo 2000, the class A misdemeanor of violation of an order of protection, Section 455.085, RSMo 2000, and the class A misdemeanor of domestic assault in the third degree, Section 565.074, RSMo 2000. The trial court sentenced Defendant as a prior and persistent offender to a total of twenty-five years' imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).